Citation Nr: 0315523	
Decision Date: 07/11/03    Archive Date: 07/17/03	

DOCKET NO.  00-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from March 1966 to February 
1970.  His medals and badges included the Bronze Star with 
Combat Device, the Combat Action Ribbon, and the Purple Heart 
Medal.


REMAND

A review of the medical evidence of record reveals the 
veteran has been seen on a number of occasions for treatment 
and evaluation of PTSD and substance abuse.  Review of the 
medical records in September 2000 reflected that about 
two-thirds of the veteran's global assessment of functioning 
(GAF) score were felt to be attributable to his PTSD.  It was 
therefore believed that a reasonable deduction in that two-
thirds of the decline noticed in the GAF to 41 would be an 
approximate 40-point value attributable to the PTSD.  
Accordingly, a GAF score solely attributable to the PTSD was 
said to be about 60.  This score was meant to include recent 
discussions as well as reviewing the records concerning 
treatment and evaluation of the veteran in 2000.  

Subsequently, the veteran was hospitalized by VA in April 
2001 for recent significant distress in his life focused 
primarily on his 18-year-old daughter leaving the home.  
After one inpatient day, the veteran was discharged against 
medical advice.  The diagnoses were PTSD and substance abuse.  
His GAF score on admission was reported as 20.

In June 2002, the claims file was reviewed by a VA physician 
who noted that the veteran was not examined for the 
evaluation.  The physician stated the purpose of the 
evaluation was to obtain from him a medical opinion whether 
there was clear medical evidence establishing that alcohol or 
drug abuse was secondary to the veteran's PTSD.  The 
physician noted the record revealed the veteran had used 
alcohol prior to entering service beginning at the age of 12 
or 13.  He believed the veteran's symptoms were not described 
as being alleviated or improved fully of his alcohol abuse 
and opined that as a result the justification for such a 
relief was not appropriate.  Based on this, he stated the GAF 
score for the PTSD only was 70.  

However, at the time of an outpatient visit in October 2002, 
it was stated the veteran clearly met all the diagnostic 
criteria for PTSD.  It was indicated his symptoms were so 
severe that they disrupted his daily functioning.  A GAF 
score was not provided.

In his informal hearing presentation dated in June 2003, the 
veteran's accredited representative notes that reviews of the 
record done in September 2000 and June 2002 were accomplished 
without interviewing the veteran, while the October 2002 
examination included a personal interview of the veteran.  
The representative argues that despite the statement by the 
VA physician in June 2002, the veteran's alcohol abuse is 
part and parcel of his service-connected PTSD.  The 
representative asks that reconciliation of the varying GAF 
scores be made.

In view of the foregoing, the Board believes that additional 
development would be helpful and the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
and evaluation for psychiatric 
symptomatology since late 2002.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been previously secured.

2.  The veteran should then be afforded 
an examination by a physician with 
expertise in psychiatry to determine the 
current nature and extent of severity of 
his service-connected PTSD.  The claims 
file and a copy of this REMAND must be 
reviewed by the examiner prior to 
completion of the examination, and the 
examiner must confirm such review in the 
report.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings 
should be reported in detail.  If there 
are other psychiatric disorders found, in 
addition to PTSD, the examiner should 
reconcile the diagnoses and specify the 
extent of disability resulting from PTSD 
as opposed to other conditions.  The 
examiner should indicate which of the 
veteran's symptoms and what degree of 
social and industrial impairment is 
attributable to the service-connected 
PTSD as opposed to any nonservice-
connected conditions, such as organic 
mental disorder or alcohol abuse.  If it 
is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition, the 
examiner should so indicate.  The 
examination report must include the 
medical rationale for all opinions 
expressed.  The examiner is requested to 
assign a numerical code under the GAF 
scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) for PTSD.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued.  If the veteran does not 
appear for the examination without good 
cause, the supplemental statement of the 
case should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).

After the veteran and his representative have been given an 
opportunity to response, the claims folder should be returned 
to the Board for further appellate review, if otherwise in 
order.  No action is required of the veteran until he seeks 
further notice.  The purpose of this remand is to obtain 
additional information.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

